DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application 14/060,2821 filed on 10/22/2013, which claims foreign priority from Korean Application KR10-2013-0036438 filed on 4/3/2013.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 15, it is unclear whether the claim require the presence of two display units (i.e., the first and second display units) or otherwise whether the claim requires at least one of the two display units (whichever one the ultrasound image is displayed on).
In accordance with compact prosecution practice (see MPEP 2173.06) the claim is being construed as only requiring either the first display unit or the second display unit (which ever one the ultrasound image is displayed on.

Regarding claim 21, it is unclear what is meant by “displaying the ultrasound image disposed to face each other”, there is only one ultrasound image recited.
Further, there is a lack of antecedent basis for the term “both surfaces of the portable ultrasound displaying apparatus”. It is unclear which two surfaces this refers to.
Further it is unclear what is meant by “same position on both surfaces” since the these surfaces are presumably different surfaces and therefore not at the same position.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marteau et al., US 8,043,221 B2 (hereinafter “Marteau”).
claim 10, Marteau teaches a method for displaying an ultrasound image using a portable ultrasound displaying apparatus (multi-headed probe 52, Figs. 1, 2, and 4) comprising at least two probes (transducers 106 and 107, Figs. 2 and 4) having respective specifications different from each other (implied from col. 1, lines 10-46), the method comprising: 
transmitting ultrasound signals to an object and receiving echo signals corresponding to the ultrasound signals using one of the at least two probes (“The ultrasound system 100 includes one or more transmitters 102 that drive arrays of elements 104 (e.g., piezoelectric elements) within a selected transducer 106, 107 of multi-headed probe 52 to emit pulsed ultrasonic signals into a body. A variety of geometries may be used. The ultrasonic signals are back-scattered from structures in the body, like blood cells or muscular tissue, to produce echoes that return to the elements 104 of the selected transducer 106, 107. The echoes are received by a receiver 108.” col. 3, lines 56-64); 
generating the ultrasound image based on the echo signals (“The received echoes are passed through a beamformer 110, which performs beamforming and outputs an RF signal. The RF signal then passes through an RF processor 112. Alternatively, the RF processor 112 may include a complex demodulator (not shown) that demodulates the RF signal to form IQ data pairs representative of the echo signals. The RF or IQ signal data may then be routed directly to a memory 114 for storage. The ultrasound system 100 also includes a processor module 116 to process the acquired ultrasound information (e.g., RF signal data or IQ data pairs) and prepare frames of ultrasound information for display on display 118. The processor module 116 is adapted to perform one or more processing operations according to a plurality of selectable ultrasound modalities on the acquired ultrasound information. Acquired ultrasound information may be processed and displayed in real-time during a scanning session as the echo signals are received. Additionally or alternatively, the ultrasound information may be stored temporarily in memory 114 during a scanning session and the processed and displayed in off-line operation.” col. 3, line 64 – col. 4, line 17); and
displaying the ultrasound image on at least one display unit (“The ultrasound system 100 also includes a processor module 116 to process the acquired ultrasound information (e.g., RF signal data or IQ data pairs) and prepare frames of ultrasound information for display on display 118. The processor module 116 is adapted to perform one or more processing operations according to a plurality of selectable ultrasound modalities on the acquired ultrasound information. Acquired ultrasound information may be processed and displayed in real-time during a scanning session as the echo signals are received.” col.4, lines 5-14).

Regarding claim 11, Marteau further teaches that the transmitting and receiving comprises transmitting the ultrasound signals to the object and receiving the echo signals using a first probe which is activated (“selected transducer”) among the at least two probes (“The ultrasound system 100 includes one or more transmitters 102 that drive arrays of elements 104 (e.g., piezoelectric elements) within a selected transducer 106, 107 of multi-headed probe 52 to emit pulsed ultrasonic signals into a body. A variety of geometries may be used. The ultrasonic signals are back-scattered from structures in the body, like blood cells or muscular tissue, to produce echoes that return to the elements 104 of the selected transducer 106, 107. The echoes are received by a receiver 108.” col. 3, lines 56-64).

Regarding claim 12, Marteau further teaches displaying an activated probe among the at least two probe using activation display unit (“LEDs 208 and 210 (or another suitable type of visible or audible signaling device or devices) are provided in some embodiments to provide a visual indication of whether transducer 106 or 107, respectively, is activated” col. 5, lines 59-63).

Regarding claim 13, Marteau further teaches changing activation from the first probe to a second probe among the at least two probes (“One or more secondary heads (e.g., transducer 107) are added to a probe body (as discussed herein), forming a multi-headed probe 52 that provides a user with the ability to switch between a plurality of heads 106, 107 having distinct functions (e.g., heads having curved of linear arrays, 2D functions, and/or 3D functions). Multi-headed probe 52 facilitates rapid switching between transducers 106 and 107 by allowing a switch to be made with a simple rotation within a user's hand.” col. 5, lines 16-24; “In some embodiments of the present invention, to control whether transducer 106 or 107 is electrically activated, buttons 204 and 206, respectively, are provided on multi-headed probe 52. Buttons 204 and 206 can be located in a position that is easily reached by a user's hand while holding probe body 201.” col. 5, lines 54-59); and displaying the ultrasound image based on echo signals received by the second probe (implied from switching the active/selected probe from the first probe to the second probe).

claim 14, Marteau further teaches the changing activation comprises changing activation based on a user input for switching activation (“One or more secondary heads (e.g., transducer 107) are added to a probe body (as discussed herein), forming a multi-headed probe 52 that provides a user with the ability to switch between a plurality of heads 106, 107 having distinct functions (e.g., heads having curved of linear arrays, 2D functions, and/or 3D functions). Multi-headed probe 52 facilitates rapid switching between transducers 106 and 107 by allowing a switch to be made with a simple rotation within a user's hand.” col. 5, lines 16-24; “In some embodiments of the present invention, to control whether transducer 106 or 107 is electrically activated, buttons 204 and 206, respectively, are provided on multi-headed probe 52. Buttons 204 and 206 can be located in a position that is easily reached by a user's hand while holding probe body 201.” col. 5, lines 54-59).

Regarding claim 15, Marteau further teaches he displaying the ultrasound image comprises displaying the ultrasound image on at least one among a first display unit and a second display unit (“The processor module 116 is connected to a user interface 124 that may control operation of the processor module 116 as explained below in more detail. The display 118 includes one or more monitors that present patient information, including diagnostic ultrasound images to the user for diagnosis and analysis.” col. 4, lines 18-23).

Regarding claim 16, Marteau further teaches that the displaying the ultrasound image comprises displaying the ultrasound image based on a user input for adjusting at least one among a position of the ultrasound image and a size of the ultrasound image “The trackball 132 and keys 138 are used to control the display of images on the display 124 and control various options, for example, zoom, rotate, viewing mode, examination mode, etc. For example, the view position buttons 134 may change different views of the displayed image. Optionally, the view position buttons 134 may be implemented as touch areas 129 on the touch screen 128. As a further option, the size, position and orientation of the displayed image may be controlled partially or entirely by touch areas provided on the touch screen 128 and/or by the soft keys 130.” col. 4, lines 46-56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marteau in view of Song et al., US 2008/0125655 A1 (hereinafter “Song”).
Regarding claims 17 and 18, Marteau teaches the invention of 10 but does not teach the ultrasound image displayed on a first display unit and a control screen displayed on a second display unit.
Song teaches an ultrasound image display on a first display unit (130, Fig. 2) and a control screen displayed on a second display unit (110, Fig. 2).
It would have been obvious to one having ordinary skill in the art to display the control screen and the ultrasound image on separate display units (i.e., first/second display unit), as taught by Song; and the ordinarily skilled artisan would have been motivated to make this modification in order to use the entirety of the respective display units to display the ultrasound image and control screen respectively in the manner of a “full screen” mode.
Still, the combination of Marteau and Song does not teach swapping the display of the ultrasound image and control screen; i.e., displaying the ultrasound image on the second display unit and displaying the control screen on the first display unit.
However, the examiner takes OFFICIAL NOTICE that the swapping of contents of different displays (i.e., displaying the contents of a first display on a second display and vice versa) is conventional and well-known in the GUI/display art and therefore would have been obvious to implement with the first and second display unit (i.e., .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Marteau in view of Lee et al., US 2011/0163986 A1 (hereinafter “Lee”).
Regarding claim 19, Marteau teaches the invention of claim 15 but does not teach receiving a user input related to a first location on a first display unit; and detecting a second location on a second display unit corresponding to the first location.
Lee teaches receiving a user input related to a first location on a first display unit; and detecting a second location on a second display unit corresponding to the first location (e.g., Fig. 5, ¶ [0057]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marteau in view of Roncalez et al., US 2011/0043434 A1 (hereinafter “Roncalez”).
Regarding claim 20, Marteau teaches the but does not that that the ultrasound image comprises displaying the ultrasound image in the same size on the first display unit and the second display unit.
Roncalez teaches displaying an ultrasound image on a first display unit (11, Fig. 1) and a second display unit (12, Fig. 2). Ronalez further teaches that the ultrasound image can be displayed at the same size (“This further makes it possible to avoid having to make any penalizing reduction in the size of the duplicate ultrasound image” ¶ [0020]). Otherwise, even if the image on the second display unit is smaller than on the first display unit, Roncalez further teaches a zoom function (¶ [0032]) which would allow the user to resize the image to be the same size (or any other size for that matter) as desired.

Examiner Remarks
Claim 21 was rejected under §112(b) for indefiniteness. The extent of the indefiniteness is such that that the examiner is not able to ascertain the reasonable intended scope of the claim; therefore, any rejection over prior art would be based on improper speculation. Accordingly, rejection of claim 21 over prior art is not proper at this time (see MPEP 2173.06 which recites in part: “Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Issued as US Patent 10,799,212